t c no united_states tax_court thomas h holman jr and kim d l holman petitioners v commissioner of internal revenue respondent docket no filed date ps transferred d stock of substantial value to a newly formed family limited_partnership and then made gifts of limited_partnership units lp units to a custodian for one of their children and in trust for the benefit of all of their children ps made a large gift in and smaller gifts in and in valuing the gifts for federal gift_tax purposes they applied substantial discounts for minority interest status and lack of marketability with respect to the gift r argues that the gift should be treated as an indirect gift of d shares and not as a direct gift of lp units for all of the gifts treated as gifts of lp units r argues that the restrictions in the partnership_agreement on a limited partner’s right to transfer her interest should be disregarded pursuant to sec_2703 r also disagrees with ps’ application of discounts held the limited_partnership was formed and the shares of d stock were transferred to it almost week in advance of the gift so that on the facts before us the transfer cannot be viewed as an indirect gift of the shares to the donees under sec_25 a and h gift_tax regs held further the gift may not be viewed as an indirect gift of the shares to the donees under the step_transaction_doctrine held further in valuing the gifts the transfer restrictions are disregarded pursuant to sec_2703 held further values of the gifts determined john w porter stephanie loomis-price and j graham kenney for petitioners lillian d brigman and richard t cummings for respondent halpern judge by separate notices of deficiency the notices respondent determined deficiencies in each petitioner’s federal gift_tax of dollar_figure dollar_figure and dollar_figure for and respectively in response to the notices petitioners jointly filed a single petition respondent answered and by amendment to answer he increased by dollar_figure and dollar_figure the deficiencies he had determined for each petitioner for and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the principal issues for decision are whether petitioners’ transfer of assets to a family limited_partnership constitute an indirect gift to another member of the partnership if not whether in valuing the gifts of limited_partner interests that are the subject of this litigation we must disregard certain restrictions on the donees’ rights to sell those interests and assuming that we must value those interests those values findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioners resided in st paul minnesota at the time they filed the petition background petitioners are husband and wife they have four minor children the initials of whose first names are l c v and i collectively the children petitioner thomas h holman jr tom was employed by dell computer corp dell from date through date while employed by dell tom received substantial stock_options some of which he has exercised tom and petitioner kim d l holman kim have purchased additional shares of dell stock in and as their net_worth increased petitioners grew more concerned with managing their wealth particularly as their wealth might affect the children texas utma accounts beginning in when they lived in texas and continuing through early petitioners made annual gifts of dell stock to three custodial accounts under the texas uniform transfer to minors act texas utma one for each of their then three daughters l c and v tom served as custodian for the three texas utma accounts until date when for estate_planning reasons he resigned and was replaced by his mother janelle s holman janelle at the time of his resignation each of the texas utma accounts held big_number shares of dell stock move to minnesota and discussions with mr lafave in date the holman family moved from texas to st paul minnesota at that time petitioners had no wills in late petitioners met with business and estate_planning attorney e joseph lafave mr lafave to discuss estate_planning and wealth management issues they continued those discussions with mr lafave and with others over the next years they recognized that they were wealthy and they anticipated transferring substantial wealth to the children they wished to make the children feel responsible for the wealth they expected them to receive they discussed with mr lafave and others various ways simultaneously to meet their goals of transferring their wealth to the children and making the children feel responsible for that wealth they learned from mr lafave about family limited_partnerships mr lafave discussed with petitioners forming a partnership contributing property to it and making gifts of interests in the partnership to or for the benefit of the children mr lafave described and tom understood the gift_tax savings from valuation discounts that could result if tom made gifts of limited_partner interests rather than gifts of some or all of the property contributed to the partnership tom discussed those tax savings with kim tom’s understanding of the potential for gift_tax savings played a role in his decision to form a family limited_partnership and make gifts indirectly to the children of limited_partner interests tom had four reasons for forming a family limited_partnership very long-term growth asset preservation asset protection and education at trial he elaborated long-term asset growth to us means that we’re looking at assets for the benefit of the family over decades preservation really means that we wanted a vehicle where our children would be demotivated and disincentivized to spend the assets protection -- we were worried that the assets that the girls would eventually come into would be sought after by third party people friends spouses potential creditors the fourth one education is interesting in that we wanted something that we could use to educate our daughters on business management concerns he further elaborated on his understanding of asset preservation the preservation of capital is important to us we did not want our daughters to just go blow this money and w e really are concerned about negatively affecting their lives with the wealth so by creating a partnership we can establish a vehicle that preserves the wealth and such that the kids won’t go off and spend it asset preservation motivated tom to include transfer restrictions in the limited_partnership agreement described infra he testified with respect to those restrictions remember the big goal of this thing is to preserve the assets and to disincentivize the girls from getting rid of these assets spending these assets feeling entitled to these assets minnesota utma account i the holmans’ youngest daughter was born in date in date tom opened an account at dean witter now morgan stanley dean witter hereafter msdw for i ’s benefit he opened the account under the minnesota uniform_transfers_to_minors_act minnesota utma janelle was appointed custodian tom caused msdw to transfer shares of dell stock to that account on date wills on date petitioners executed wills prepared by mr lafave the trust mr lafave drafted an agreement the trust agreement establishing the holman irrevocable_trust u a dated date the trust the trust agreement names petitioners as grantors janelle as trustee and the children as the primary beneficiaries petitioners executed the trust agreement on date and janelle executed it on date the trust agreement provides that it is effective as of date previously on date tom had opened an account at msdw for the to-be-established trust tom caused msdw to transfer shares of dell stock and dollar_figure to that account on date the holman limited_partnership an attorney in mr lafave’s office drafted an agreement the partnership_agreement to establish the holman limited_partnership the partnership a minnesota limited_partnership the partnership_agreement recites that petitioners are both general and limited partners and janelle as trustee of the trust as trustee and as custodian separately for each of the children is a limited_partner tom suggested changes to preliminary drafts of the partnership_agreement to insure that his goals of long-term growth asset preservation asset protection and education were reflected in the final agreement petitioners executed the partnership_agreement on date janelle executed it thereafter date transfers on date janelle as trustee caused msdw to transfer shares of dell stock from the trust’s account to a new msdw account established for the partnership the partnership’s account on that same date tom caused msdw to transfer big_number shares of dell stock owned one-half by him and one-half by kim from another msdw account to the partnership’s account in exchange for their contributions to the partnership petitioners and janelle as trustee received the following general and limited_partner interests each contributor received an interest in the partnership equal to the number of dell shares contributed by that individual divided by the total number of dell shares contributed by all of the individuals in that respect no distinction was drawn continued table partner tom kim tom kim trust total shares of dell stock contributed class general general limited big_number limited big_number limited big_number partnership units dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure owned dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the partnership was formed on date pursuant to the partnership_agreement and the laws of minnesota when a certificate of limited_partnership for it was filed with the minnesota secretary of state since its creation the partnership has been a validly existing minnesota limited_partnership partnership_agreement the following are among the provisions of the partnership_agreement family family means thomas h holman jr and kim d l holman and their descendants family assets family assets mean all property owned by the family individually in trust or in combination with others which has been contributed to or acquired by the partnership purposes the purposes of the partnership are to make a profit increase wealth and provide a means for the family to gain knowledge of manage and preserve family assets the partnership is intended to accomplish the following continued between general and limited_partner interests maintain control of family assets consolidate fractional interests in family assets and realize the efficiencies of coordinated investment management increase family wealth establish a method by which gifts can be made without fractionalizing family assets continue the ownership of family assets and restrict the right of non-family persons to acquire interests in family assets provide protection to family assets from claims of future creditors against family members provide flexibility in business planning not available through trusts corporations or other business entities facilitate the administration and reduce the cost associated with the disability or probate of the estates of family members and promote the family’s knowledge of and communication about family assets management the general partners shall have exclusive management and control of the business of the partnership and all decisions regarding the management and affairs of the partnership shall be made by the general partners specifically they shall have the power and authority to determine the investments and investment strategy of the partnership no withdrawal no limited_partner may withdraw from the partnership except as may be expressly provided in this agreement assignment of interest a limited_partner may not without the prior written consent of all partners assign including by encumbrance whether voluntarily or involuntarily all or part of his or her interest in the partnership except as permitted by this agreement permitted assignments a limited_partner may assign all or any portion of his or her interest in the partnership to a revocable_trust the entire beneficial_interest of which is owned by the partner in addition a limited_partner may assign all or any portion of his or her interest in the partnership at any time or from time to time during lifetime or upon death to a family_member to a custodian for a family_member under an applicable uniform_transfers_to_minors_act to another partner or to trustees inter_vivos or testamentary holding property in trust for family members notwithstanding that someone who is not a family_member may also be a beneficiary of such trust acquisition of partnership_interest in event of non-permitted assignment if an assignment of a partnership_interest occurs which is prohibited or rendered void by the terms of this agreement but the general partners determine that such assignment is nevertheless effective according to then applicable law the partnership shall have the option but not the obligation to acquire the interest of the assignee or transferee upon the following terms and conditions the partnership will have the option to acquire the interest by giving written notice of its intent to purchase to the transferee or assignee within ninety days from the date the partnership is notified in writing of the transfer or assignment unless the partnership and the transferee or assignee agree otherwise the purchase_price for the interest or any fraction to be acquired by the partnership shall be its fair_market_value based upon the assignee’s right to share in distributions from the partnership as determined by an appraisal performed by an independent_appraiser selected by the general partners as examples of assignments of a partnership_interest that would be violative of the partnership_agreement but still effective petitioners suggest transfers upon death or divorce of a limited_partner and a transfer to a creditor the valuation_date for the determination of the purchase_price of the interest will be the date of death in the case of an assignment due to death or in all other cases the first day of the month following the month in which the partnership is notified in writing of the assignment the closing of the purchase of the interest shall occur no later than one hundred eighty days after the valuation_date as defined in above in order to reduce the burden upon the resources of the partnership the partnership will have the option to be exercised in writing delivered at closing to pay ten percent of the purchase_price at closing and pay the balance of the purchase_price in five equal annual installments of principal or equal annual installments over the remaining term of the partnership if less than five years together with interest at the applicable_federal_rate as that term is defined in the code which is in effect for the month in which the closing occurs the first annual installment of principal with accrued interest will be due and payable exactly one year after the date of closing and subsequent annual installments of principal with accrued interest will be due and payable each year thereafter on the anniversary date of the closing until five years after the date of closing or shorter term if applicable when the remaining amount of the obligation with unpaid accrued interest shall be paid in full the partnership will have the right to prepay all or any part of the remaining obligation at any time without penalty by consent of the partners other than the partner whose interest is to be acquired the general partners may assign the partnership’s option to purchase to one or more partners and when done any rights or obligations imposed upon the partnership will instead become by substitution the rights and obligations of such partners if the option to purchase under this paragraph is not exercised the assignee may retain the assigned interest provided the assignee agrees in writing to be bound by the terms and conditions of this agreement the assignee shall not become a limited_partner unless all of the other partners consent which consent may be granted or withheld in their sole discretion and the other conditions for admission contained in this article ix are satisfied the rights of an assignee who does not become a limited_partner shall be limited to the right to receive to the extent assigned only the distributions to which the assignor would be entitled under this agreement events causing dissolution the partnership shall be dissolved and its affairs shall be wound up upon the first to occur of the following on december written consent of all partners date gift as of date petitioners made a gift of limited_partner interests lp units in the partnership to janelle both as custodian for i under the minnesota utma and as trustee apparently the gift to janelle as custodian for i was one step in petitioners’ plan to equalize gifts among their daughters each petitioner transferred lp units together big_number lp units to janelle as custodian for i and big_number lp units together big_number lp units to janelle as trustee as a result of that gift the partnership was owned as follows table partner tom kim tom kim trust i custodianship total class general general limited limited limited limited_partnership units dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure owned dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure each petitioner timely filed a form_709 united_states gift and generation-skipping_transfer_tax return for electing to split_gifts ie treating gifts made to third parties as being made one-half by each spouse and reporting the fair_market_value of the date transfer of lp units from each petitioner one-half of the total gift as dollar_figure on the basis of an independent appraisal of the lp units transferred the appraiser making that appraisal applied a discount of dollar_figure percent to the partnership’s net asset value the value of the dell shares in reaching his conclusion as to the value of lp unit on date date transfers on date msdw transferred big_number shares of dell stock to the partnership’s account from each of three custodial accounts maintained for l c and v under the texas utma also on date msdw transferred shares of dell stock to the partnership’s account from the custodial_account maintained for i under the minnesota utma as a result of those transfers the partnership owned big_number shares of dell stock and the partners held interests in the partnership as follows table class general general limited limited limited limited limited limited limited_partnership units dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure owned dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure partner tom kim tom kim trust i custodianship l custodianship c custodianship v custodianship total date gift as of date petitioners transferred lp units to janelle as custodian one quarter lp units for each of the daughters as a result of those transfers interests in the partnership were held as follows janelle as custodian for the various custodial accounts received a limited_partner interest in the partnership equal to the number of dell shares contributed from each account divided by the total number of dell shares contributed then or before by all of the partners table class general general limited limited limited limited limited limited limited_partnership units owned dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure partner tom kim tom kim trust i custodianship l custodianship c custodianship v custodianship total each petitioner timely filed a form_709 for electing to split_gifts and reporting the fair_market_value of the date transfer of lp interests from each petitioner one-half of the total gift as dollar_figure on the basis of an independent appraisal of the lp interests transferred which as with the appraisal of the gift applied a discount of dollar_figure percent to the partnership’s net asset value to determine the value of lp unit on date date transfers on date petitioners contributed an additional big_number shares of dell stock to the partnership allocated as big_number from each and each received dollar_figure new lp units which increased each of their limited_partner interests in the partnership by dollar_figure percent as a result of those transfers the partnership owned big_number shares of dell stock and the partners held interests in the partnership as follows table class general general limited limited limited limited limited limited limited_partnership units owned dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure partner tom kim tom kim trust i custodianship l custodianship c custodianship v custodianship total date gift as of date petitioners transferred lp units to janelle as custodian one quarter lp units for each of the daughters as a result of those transfers interests in the partnership were held as follows petitioners received limited_partner interests equal to the number of dell shares contributed by each divided by the total number of dell shares contributed then or before by all of the partners table class general general general limited limited limited limited limited limited_partnership units owned dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure partner tom kim tom kim trust i custodianship l custodianship c custodianship v custodianship total each petitioner timely filed a form_709 for electing to split_gifts and reporting the fair_market_value of the date transfer of lp interests from each petitioner one-half of the total gift as dollar_figure on the basis of their estimates of the value of the transferred interests in the light of prior independent appraisals of lp interests transferred assets and operation of the partnership upon formation of the partnership tom had no immediate plan other than that it would hold the dell shares it had received at no time from formation through did the partnership have a business plan the partnership has no employees and no telephone listing in any directory at formation and on each of the dates for valuing the transfers here in question the partnership’s assets consisted solely of shares of stock of dell from the formation of the partnership through the partnership prepared no annual statements at the time tom decided to create the partnership he had plans to make the gifts of lp units that were made in and the partnership had no income to report and it filed no federal_income_tax return for or on date the partnership received dollar_figure on the sale of covered_call options on some of its dell shares that transaction was not reportable for federal_income_tax purposes until the following year when the options expired values of dell shares for the dates indicated the high low average and closing prices of a share of dell stock were as follows table high dollar_figure dollar_figure dollar_figure dollar_figure low average closing dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure0 dollar_figure75 date date date date date the notices as pertinent to the issues before us in support of each notice respondent made the following adjustments with respect to the gifts of lp units described above table gifts of lp units year respondent’s determined value dollar_figure big_number big_number reported value increase dollar_figure big_number big_number dollar_figure big_number big_number respondent explained those adjustments for as follows it is determined that the transfer of assets to the holman limited_partnership sic is in substance an indirect gift within the meaning of sec_2511 of the assets to the other partners alternatively it is determined that in substance and effect the taxpayer’s interest in holman limited_partnership is more analogous to an interest in a_trust than to an interest in an operating business and should be valued as such for federal transfer_tax purposes alternatively it is determined that the transferred interest in the holman limited_partnership should be valued without regard to any restriction on the right to sell or use the partnership_interest within the meaning of sec_2703 alternatively it is determined that certain restrictions on liquidation of the holman limited_partnership interests contained in the articles of organization and operating_agreement should be disregarded for valuation purposes pursuant to sec_2704 alternatively it is determined that the fair_market_value of such gifts is dollar_figure after allowance of a discount for lack of marketability or minority interest of respondent’s explanations of his adjustments for and are the same except that in the fifth alternative the determination of the fair_market_value of the gifts is dollar_figure and dollar_figure for and respectively i introduction opinion petitioners transferred dell stock of substantial value to a newly formed family limited_partnership and then made gifts of limited_partnership units in the partnership lp units to a custodian for one of their children and in trust for the benefit of all of their children petitioners made a large gift in and smaller gifts in and collectively the gifts individually the or gift respectively in valuing the gifts for federal gift_tax purposes they applied substantial discounts for minority interest status and lack of marketability with respect to the gift respondent argues that the gift should be treated as an indirect gift of dell shares and not as a direct gift of lp units for all of the gifts treated as gifts of lp units respondent argues that the restrictions contained in the partnership_agreement on a limited partner’s right to transfer her interests in the partnership should be disregarded pursuant to sec_2703 respondent also disagrees with petitioners’ application of discounts respondent has abandoned his reliance on sec_2704 certain restrictions on liquidation disregarded and he no longer argues that the partnership should be treated as if it were a_trust we shall address respondent’s remaining arguments in turn ii indirect gifts a law sec_2501 imposes a tax on the transfer of property by gift during the year the tax is imposed on the values of the gifts made during the year see sec_2502 the amount of a gift of property is the value thereof on the date of transfer see sec_2512 that value of a gift of property is determined by the value of the property passing from the donor and not necessarily by the measure of enrichment resulting to the donee from the transfer sec_25_2511-2 gift_tax regs where property is transferred for less than adequate_and_full_consideration in money or money’s worth hereafter simply adequate_consideration then the excess of the value of the property transferred over the consideration received is generally deemed a gift see sec_2512 the gift_tax applies whether the gift is direct or indirect sec_2511 sec_25 h gift_tax regs illustrates an indirect gift made by a shareholder of a corporation to the other shareholders of the corporation the shareholder transfers property to the corporation for less than adequate_consideration the regulation concludes that generally such a transfer represents gifts by the shareholder to the other individual shareholders to the extent of their proportionate interests in the corporation similarly if a partner transfers property to a partnership for less than adequate_consideration the transfer generally will be treated as an indirect gift by the transferor to the other partners see eg 115_tc_376 affd 283_f3d_1258 11th cir indeed in affirming the tax_court the court_of_appeals said g ifts to a partnership like gifts to a corporation are deemed to be indirect gifts to the stakeholders ‘to the extent of their proportionate interests’ in the entity see sec_25 h gift_tax regs shepherd v commissioner f 3d pincite b parties’ argument sec_1 respondent’s indirect gift arguments respondent’s arguments are simple and straightforward the gift_tax is imposed on the donor and is based on the value of the transferred property on the date of the gift here the property that passed from the donors is dell stock not the lp units therefore tom and kim’s transfers of dell stock not the lp units as of date are taxed under the terms of sec_2501 alternatively the formation funding and gifts of lp units dated as of date are steps of an integrated donative transaction once the intermediate steps are collapsed tom and kim’s gifts are gifts of dell stock in the form of lp units petitioners’ responses petitioners’ responses are equally simple and straightforward first no donative transfer occurred on formation of the partnership because each partner contributed dell stock to the partnership and each received interests in the partnership precisely in proportion to the assets contributed by each further because the partnership was clearly and properly established under minnesota law on date petitioners’ gifts of partnership interests on date to the trust and to the minnesota utma account cannot constitute indirect gifts of the dell stock owned by the partnership on that date c discussion a gift to the partners on account of a transfer to the partnership respondent’s first alternative indirect gift argument invokes the illustration in sec_25_2511-1 gift_tax regs of an indirect gift made by a shareholder of a corporation to the other shareholders of the corporation the regulation concludes that generally where a shareholder transfers property to a corporation for less than adequate_consideration the transfer represents gifts by the shareholder to the other shareholders to the extent of their proportionate interests in the corporation respondent asks us to compare the facts at hand to the facts in shepherd and in senda v commissioner tcmemo_2004_160 affd 433_f3d_1044 8th cir in both of which we concluded that transfers by a partner to a partnership were indirect transfers to the other partners in shepherd v commissioner t c pincite the taxpayer transferred real_property and shares of stock to a newly formed family_partnership in which he was a 50-percent owner and his two sons were each 25-percent owners rather than allocating contributions to the capital_account of the contributing_partner the partnership_agreement provided that any contributions would be allocated pro_rata to the capital accounts of each partner according to ownership id pincite because the contributions were reflected partially in the capital accounts of the noncontributing partners the values of the noncontributing partners’ interests were enhanced by the contributions of the taxpayer accordingly we held that the transfers to the partnership were indirect gifts by the taxpayer to his sons of undivided 25-percent interests in the real_property and shares of stock id pincite in senda v commissioner supra the commissioner contended that the taxpayers’ transfers of shares of stock to two family limited_partnerships coupled with their transfers of limited_partner interests to their children were indirect gifts of the shares to those children in both instances the stock transfers and the transfers of the partnership interests occurred on the same day we said that the taxpayers’ transfers of shares were similar to the transfer of property in the shepherd case in both cases the value of the children’s partnership interests was enhanced by their parents’ contributions to the partnership we rejected the taxpayers’ attempt to distinguish the shepherd case on the ground that they first funded the partnership and then transferred the partnership interests to their children we found at best the transactions were integrated as asserted by respondent and in effect simultaneous we held that the taxpayers’ transfers of the shares of stock to the two partnerships were indirect gifts of the shares to their children the facts in the instant case are distinguishable from those of both the shepherd and senda cases on date the partnership was formed petitioners transferred big_number dell shares to the partnership and janelle as trustee transferred dell shares to the partnership on account of those transfers petitioners and janelle received partnership interests proportional to the number of shares each transferred to the partnership it was not until date that petitioners are deemed to have made and on that date they did make a gift of lp units to janelle both as custodian for i under the minnesota utma and as trustee petitioners did not first transfer lp units to janelle and then transfer dell shares to the partnership nor did they simultaneously transfer dell shares to the partnership and lp units to janelle the facts of the shepherd and senda cases are materially different from those of the instant case and we cannot rely on those cases to find that petitioners made an indirect gift of dell shares to janelle either as custodian for i under the minnesota utma or as trustee we shall proceed to respondent’s alternative argument on the basis of stipulated facts we have found that a s of date petitioners made a gift of lp units to janelle both as custodian for i under the minnesota utma and as trustee the stipulated facts are based on undated instruments assigning the lp units effective date on the basis of a stipulated fact we have also found that petitioners each filed a gift_tax_return reporting the fair_market_value of the date transfer of lp units the parties have also stipulated an appraisal of that gift that recites that the gift was made on date respondent’s valuation expert francis x burns assumed that the gift was made on date as did petitioners’ valuation expert troy d ingham while it is not free from doubt we conclude and find that the gift was made on date for similar reasons we conclude and find that the gifts made as of date and date were made on those dates respectively indirect gift under the step_transaction_doctrine alternatively respondent argues that petitioners made an indirect gift under the step_transaction_doctrine as we recently summarized that doctrine in santa monica pictures l l c v commissioner t c memo the step_transaction_doctrine embodies substance over form principles it treats a series of formally separate steps as a single transaction if the steps are in substance integrated interdependent and focused toward a particular result 88_tc_1415 where an interrelated series of steps are taken pursuant to a plan to achieve an intended result the tax consequences are to be determined not by viewing each step in isolation but by considering all of them as an integrated whole 85_tc_397 there is no universally accepted test as to when and how the step_transaction_doctrine should be applied to a given set of facts however courts have applied three alternative tests in deciding whether to invoke the step_transaction_doctrine in a particular situation the binding commitment the interdependence and the end result tests 93_tc_181 penrod v commissioner supra pincite0 we have considered the step_transaction_doctrine in transfer gift and estate_tax cases see eg daniels v commissioner tcmemo_1994_591 respondent does not explicitly state which of the above three tests he is relying on although it appears he is arguing that the ‘interdependence’ test is applicable in santa monica pictures we described the interdependence test as follows under the interdependence test the step_transaction_doctrine will be invoked where the steps in a series of transactions are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series we must determine whether the individual steps had independent significance or whether they had significance only as part of a larger transaction citations omitted in his brief respondent argues if none of the individual events occurring between the contribution of the property to the partnership and the gifts of partnership interests had any significance independent of its status as an intermediate step in the donors’ plan to transfer their assets to their donees in partnership form the formation funding and transfer of partnership units pursuant to an integrated_plan is treated as a gift of the assets to a partnership of which the donees are the other partners sec_25_2511-1 the nub of respondent’s argument is that petitioners’ formation and funding of the partnership should be treated as occurring simultaneously with their gift of lp units since the events were interdependent and the separation in time between the first two steps formation and funding and the third the gift served no purpose other than to avoid making an indirect gift under sec_25_2511-1 gift_tax regs while we have no doubt that petitioners’ purposes in forming the partnership included making gifts of lp units indirectly to the children we cannot say that the legal relations created by the partnership_agreement would have been fruitless had petitioners not also made the gift indeed respondent does not ask that we consider either the gift made approximately months after formation of the partnership or the gift made approximately months after formation of the partnership to be indirect gifts of dell shares we must determine whether the fact that less than week passed between petitioners’ formation and funding of the partnership and the gift requires a different result respondent relies heavily on the opinion of the court_of_appeals for the eighth circuit in 433_f3d_1044 8th cir in affirming our decision in the senda case the court_of_appeals concluded that we did not clearly err in finding that the taxpayers’ transfers of shares of stock to two family limited_partnerships coupled with their transfers on the same days of limited_partner interests to their children were in each case integrated steps in a single transaction id pincite the taxpayers argued that the order of transfers did not matter since pursuant to the partnership agreements in question their contributions of the shares of stock were credited to their partnership capital accounts before being credited to the children’s accounts id pincite invoking the step_transaction_doctrine the court_of_appeals rejected that step-dependent argument id pincite it said in some situations formally distinct steps are considered as an integrated whole rather than in isolation so federal tax_liability is based on a realistic view of the entire transaction id this case is distinguishable from senda because petitioners did not contribute the dell shares to the partnership on the same day they made the gift indeed almost week passed between the court_of_appeals for the eighth circuit is the court to which barring the parties’ stipulation to the contrary any appeal in this case would lie see sec_7482 petitioners’ formation and funding of the partnership and the gift nevertheless the court_of_appeals in senda did not say that under the step_transaction_doctrine no indirect gift to a partner can occur unless on the day property is transferred to the partnership the partner is or becomes a member of the partnership as respondent’s failure to argue indirect gifts on account of the and gifts suggests however the passage of time may be indicative of a change_in_circumstances that gives independent significance to a partner’s transfer of property to a partnership and the subsequent gift of an interest in that partnership to another here the value of an lp unit changed over time the parties have stipulated the high low average and closing prices of a share of dell stock on date the date petitioners initially transferred dell shares to the partnership’s account and the subsequent dates of the gifts and we have found accordingly see supra table beginning on date and ending on the dates of the gifts the percentage changes in the average price of a share of dell stock were as follow table percentage changes in the average price of a share of dell stock date percentage to to to -1 -35 the value of an lp unit based on its proportional share of the average value of the dell shares held by the partnership fell or rose between the dates indicated by the percentage indicated respondent has proposed as a finding of fact and we have found that at the time tom decided to create the partnership he had plans to make the and gifts petitioners bore the risk that the value of an lp unit could change between the time they formed and funded the partnership and the times they chose to transfer lp units to janelle indeed the absolute value of the rate of change in the value of an lp unit was greater from november to date than it was from date to date morever the partnership held only shares of dell stock on both date the date of the gift and date the date of the gift and the partnership_agreement was not changed in the interim respondent apparently concedes that a 2-month separation is sufficient to give independent significance to the funding of the partnership and a subsequent gift of lp units we assume that concession to be on account of respondent’s recognition of the economic risk of a change in value of the partnership that petitioners bore by delaying the gift_for months we draw no bright lines given however that petitioners bore a real economic risk of a change in value of the partnership for the days that separated the transfer of dell shares to the partnership’s account and the date of the gift we shall treat the gift the same way respondent concedes the and gifts are to be treated ie we shall not disregard the passage of time and treat the formation and funding of the partnership and the subsequent gifts as occurring simultaneously under the step_transaction_doctrine d conclusion the gift is properly treated as a direct gift of lp units and not as an indirect gift of dell shares iii sec_2703 a introduction in pertinent part sec_2703 provides that for purposes of the gift_tax the value of any property transferred by gift is determined without regard to any right or restriction without distinction restriction relating to the property paragraph sec_9_1 sec_9_2 and sec_9_3 of the partnership_agreement paragraph sec_9_1 sec_9_2 and sec_9_3 respectively set forth supra govern the assignment of lp units and the parties agree that those paragraphs contain restrictions on the right of a limited_partner in the partnership a limited_partner to sell or assign her partnership_interest sec_2703 provides that section the real economic risk of a change in value arises from the nature of the dell stock as a heavily traded relatively volatile common_stock we might view the impact of a 6-day hiatus differently in the case of another type of investment eg a preferred_stock or a long-term government bond a does not apply to disregard a restriction if the restriction meets each of the following three requirements it is a bona_fide business arrangement it is not a device to transfer such property to members of the decedent’s family for less than full and adequate_consideration in money or money’s worth its terms are comparable to similar arrangements entered into by persons in an arm’s length transaction because we find that paragraph fails at least the first and second restrictions we shall disregard it in determining the values of the lp units transferred b bona_fide business arrangement parties’ arguments respondent argues that paragraph is not part of a bona_fide business arrangement since c arrying on a business requires more than holding securities and keeping records as authority for that proposition respondent cites an income_tax case 312_us_212 taxpayer’s managerial activities in connection with collecting interest and dividends on securities held for investment did not amount to carrying on a business for purposes of deducting associated expenses besides respondent adds tom’s primary purpose in forming the partnership were to preserve his dell wealth and disincentivize the children from spending it while kim’s primary purpose in forming it was to educate the children about family wealth those respondent argues are personal not business goals personal goals with nothing more do not create a business arrangement petitioners argue the restrictions on transferability the right_of_first_refusal and the payout mechanism in paragraph sec_9_1 sec_9_2 and sec_9_3 of the partnership_agreement serve a bona_fide business_purpose by preventing interests in the partnership from passing to non-family members the creation of a mechanism to ensure family ownership and control of a family enterprise has long been held by this court to constitute a bona_fide and valid business_purpose see estate of stone v comm’r 86_tcm_551 69_tc_32 55_tc_172 acq 1971_2_cb_1 31_tc_181 acq 1984_2_cb_1 estate of harrison v comm’r 52_tcm_1306 holding that w ith respect to business_purpose petitioner presented convincing proof that the partnership was created as a means of providing necessary and proper management of decedent’s properties and that the partnership was advantageous to and in the best interests of decedent discussion sec_2703 contains no definition of the phrase bona_fide business arrangement nevertheless we have held that the subject of the restrictive agreement need not directly involve an actively managed business see eg estate of amlie v commissioner tcmemo_2006_76 citing 69_tc_32 a pre-section case in which we found it irrelevant that the restrictive agreements necessary to maintain continuity of management in and control_over corporations carrying on active businesses were agreements with respect to the ownership of a holding_company not actively conducting a trade_or_business and requiring no management in estate of amlie the asset in question was the decedent’s minority interest in a bank before her death the decedent voluntarily became the ward of a conservator appointed to oversee her affairs the conservator entered into a series of agreements that among other things fixed the value of the decedent’s bank shares for purposes of satisfying the decedent’s obligations to transfer those shares to a prospective heir both in satisfaction of promised bequests and by sale upon her death the fixed value was lower than the price obtained by the heir on his resale of the shares a month after the decedent’s death the commissioner sought to disregard the value-fixing agreements entered into by the conservator we found that in securing the agreements the conservator was seeking to exercise prudent management of decedent’s assets by mitigating the very salient risks of holding a minority interest in a closely held bank consistent with the conservator’s fiduciary obligations to decedent we held a n agreement that represents a fiduciary’s efforts to hedge the risk of the ward’s holdings may serve a business_purpose within the meaning of sec_2703 in addition planning for future liquidity needs of decedent’s estate which was also one of the objectives underlying one of the relevant agreements constitutes a business_purpose under sec_2703 in reaching that conclusion we referred to the legislative_history of sec_2703 which includes an informal report of the senate committee on finance informal senate report on s 101st cong 2d sess cong rec big_number big_number the committee on finance report the committee on finance report observes that buy-sell agreements are common business planning arrangements that generally are entered into for legitimate business reasons buy-sell agreements are commonly used to control the transfer of ownership in a closely_held_business to avoid expensive appraisals in determining purchase_price to prevent the transfer to an unrelated party to provide a market for the equity_interest and to allow owners to plan for future liquidity needs in advance indeed we have held that buy-sell agreements serve a legitimate purpose in maintaining control of a closely_held_business e g estate of bischoff v commissioner supra 55_tc_172 estate of 33_tc_440 here however we do not have a closely_held_business from its formation through the date of the gift the partnership carried on little activity other than holding shares of dell stock dell was not a closely_held_business either before or after petitioners contributed their dell shares to the partnership while we grant that paragraph sec_9_1 through and paragraph in particular aid in control of the transfer of lp units the stated purposes of the partnership viewed in the light of petitioners’ testimony as to their reasons for forming the partnership and including paragraph sec_9_1 through in the partnership_agreement lead us to conclude that those paragraphs do not serve bona_fide business purposes paragraph of the nevertheless the existence of a valid business_purpose does not necessarily exclude the possibility that a buy-sell_agreement is a tax-avoidance testamentary device to be disregarded in valuing the property interest transferred 674_f2d_1207 8th cir partnership_agreement includes among the stated purposes of the partnership to provide a means for the family to gain knowledge of manage and preserve family assets tom testified at some length as to his understanding of the term preservation and his reasons for making asset preservation a purpose of the partnership on the basis of that testimony we find that his reason for making asset preservation a purpose of the partnership was to protect family assets from dissipation by the children tom also testified that paragraph lays out pretty strong limitations on what the limited partners can do in assigning or giving away their interests to other people he viewed the buy- in provisions of paragraph as a safety net if an impermissible person obtained an assignment of a limited_partner interest from one of the girls he considered the provisions of paragraph sec_9_1 sec_9_2 and sec_9_3 together as important in accomplishing his goal of keeping the partnership a closely held partnership of family members if there are ways for the family the children to wiggle out of that and bring other people in then it will prevent us from accomplishing our goals so we wanted a couple of levels here of restriction that would prevent that from happening kim testified that the purpose of organizing the partnership was to establish a tool for tom and her to be able to teach the children about wealth and the responsibility of that wealth we believe that paragraph sec_9_1 through were designed principally to discourage dissipation by the children of the wealth that tom and kim had transferred to them by way of the gifts the meaning of the term bona_fide business arrangement in sec_2703 is not self apparent as discussed supra in estate of amlie v commissioner tcmemo_2006_76 we interpreted the term bona_fide business arrangement to encompass value-fixing arrangements made by a conservator seeking to exercise prudent management of his ward’s minority stock investment in a bank consistent with his fiduciary obligations to the ward and to provide for the expected liquidity needs of her estate those are not the purposes of paragraph sec_9_1 through there was no closely_held_business here to protect nor are the reasons set forth in the committee on finance report as justifying buy-sell agreements consistent with petitioners’ goals of educating their children as to wealth management and disincentivizing them from getting rid of dell shares spending the wealth represented by the dell shares or feeling entitled to the dell shares conclusion we find that paragraph sec_9_1 through do not serve bona_fide business purposes those paragraphs do not constitute a bona_fide business arrangement within the meaning of sec_2703 c device test the second requirement of sec_2703 is that the restriction not be a device to transfer the encumbered property to members of the decedent’s family for less than full and adequate_consideration in money or money’s worth hereafter simply adequate_consideration sec_2703 the secretary’s regulations interpreting sec_2703 substitute the term the natural objects of the transferor’s bounty for the term members of the decedent’s family apparently because he interprets sec_2703 to apply to both transfers at death and inter_vivos transfers sec_25_2703-1 gift_tax regs clearly the gifts of the lp units were both to natural objects of petitioners’ bounty and for less than adequate_consideration they were not however a device to transfer the lp units to the children for less than adequate_consideration the question we must answer is whether paragraph sec_9_1 through which restrict the children’s rights to enjoy the lp units constitute such a device we believe that they do those paragraphs serve the purposes of tom and kim to discourage the children from dissipating the wealth that tom and kim had transferred to them by way of the gifts they discourage dissipation by depriving a child desirous of making an impermissible transfer of the ability to realize the difference in value between the fair_market_value of his lp units and the units’ proportionate share of the partnership’s nav if a child persists in making an impermissible transfer paragraph petitioners argue of course there is no decedent in this case so sec_2703 appears to be satisfied on its face they fail however to challenge the validity of sec_25 b ii gift_tax regs upon which respondent relies we assume that they concede the validity of the regulation in applying the device test to transfers to the natural objects of the transferor’s bounty allows the general partners currently tom and kim to redistribute that difference among the remaining partners thus if the provisions of paragraph are triggered and the partnership redeems the interest of an impermissible transferee for less than the share of the partnership’s net asset value proportionate to the impermissible transferee’s interest in the partnership which is likely given the agreement of the parties’ valuation experts as to how the valuation discounts appropriate to an lp unit are applied see infra section iv a of this report the values of the remaining partners’ interests in the partnership will increase on account of that redemption see infra note and the accompanying paragraph the partners benefiting from the redemption could indeed almost certainly would include one or more of the children natural objects of petitioners’ bounty tom participated in the drafting of the partnership_agreement to ensure in part that asset preservation as he understood that term ie to discourage the children from dissipating their wealth was addressed tom impressed us with his intelligence and understanding of the partnership_agreement and we have no doubt that he understood the redistributive nature of paragraph and his and kim’s authority as general partners to redistribute wealth from a child pursuing an impermissible transfer to his other children we assume and find that he intended paragraph to operate in that manner and this intention leads us to conclude and find that paragraph is a device to transfer lp units to the natural objects of petitioners’ bounty for less than adequate_consideration d comparable terms the third requirement of sec_2703 is that the terms of the restriction be comparable to similar arrangements entered into by persons in an arm’s-length transaction comparability is determined at the time the restriction is created sec_25 b iii gift_tax regs the parties rely on expert testimony to show that the elements of sec_2703 have or have not been satisfied respondent called daniel s kleinberger professor of law at william mitchell college of law st paul minnesota professor kleinberger was accepted as an expert on arm’s-length limited_partnerships in his direct testimony he expressed the opinion that the overall circumstances of the partnership arrangement made it unlikely that a person in an arm’s-length arrangement with the general partners would accept any of the salient restrictions on sale or use contained in the partnership_agreement he explained in virtually every material respect the partnership_agreement blocks for years the limited partners’ ability to sell or use their respective limited_partner interests in an arm’s length transaction a reasonable investor faced with such a prospect would ask what is so special about this opportunity what do i get out of this arrangement that justified so restricting and enfeebling my rights the answer in an arm’s length context is nothing on cross-examination he agreed with counsel for petitioners that transfer restrictions similar to those found in paragraph sec_9_1 through are common in agreements entered into at arm’s length that however he concluded was beside the point since the owners of a closely_held_business at arm’s length would never get into this deal with the holmans period so the issue transfer restrictions wouldn’t come up in response to petitioner’s counsel’s expression of doubt as to what he meant he answered what i mean is that when you look at the overall context when you look at the nature of the assets when you look at the expertise or non-expertise of the general_partner when you look at the 50-year term when you look at the inability to get out when you look at the susceptibility of this single asset the issue transfer restrictions wouldn’t arise because nobody at arm’s length would get into this deal using a colorful expression he summed up his view as follows b ased on my experience and based on conversations with more than a dozen practitioners who do this stuff i couldn’t find anybody would do this deal who would let their client into a deal like this as a limited_partner without writing a very large cya memo saying we advise against this petitioners called william d klein mr klein a shareholder in the minnesota law firm of gray plant mooty mooty bennett p a mr klein has practiced written and lectured about partnership_taxation and law for more than years he has participated in the drafting of or reviewed drafts of more than limited_partnership agreements he was accepted as an expert with respect to the comparability of the provisions of the partnership_agreement to provisions in other partnership agreements entered into by parties at arm’s length he was asked by petitioners to express his opinion as to whether various provisions of the partnership_agreement are ‘comparable to similar arrangements entered into by persons in an arm’s length transaction’ with respect to paragraph sec_9_1 and sec_9_2 mr klein is of the opinion that the paragraphs are comparable to provisions one most often finds in limited_partnership agreements among unrelated partners as to paragraph he is of the opinion that the paragraph is not out of the mainstream of what one typically finds in arm’s length limited_partnership agreements petitioners must show that paragraph is comparable to similar arrangements entered into by persons in an arm’s length transaction see sec_2703 the experts agree that transfer restrictions comparable to those found in paragraph sec_9_1 through are common in agreements entered into at arm’s length that would seem to be all that petitioners need to show to satisfy sec_2703 nevertheless respondent relies on one of his expert’s professor kleinberger’s testimony that the overall circumstances of the partnership arrangement make it unlikely that arm’s length third parties would agree to any one of its restrictions on sale or use even were we to find that paragraph is comparable to similar arrangements entered into by persons in arm’s-length transactions thus satisfying sec_2703 we would still disregard it because it fails to constitute a bona_fide business arrangement as required by sec_2703 and is a prohibited device within the meaning of sec_2703 therefore we need not and do not decide today whether respondent is correct in applying the arm’s-length standard found in sec_2703 to the transaction as a whole iv valuation a introduction we must determine the values of the gifts although the gifts were of lp units the parties agree that the starting point for determining those values is the net asset value nav of the partnership since on the dates of the gifts the partnership held only shares of dell stock and had no liabilities the parties agree that the nav on each of those dates equals the value of the dell shares then held the parties also agree that in valuing the gifts of lp units we are to look to the pro_rata portion of the nav of the partnership allocable to the lp units transferred but are to make negative adjustments to the values so determined to reflect the lack of control and lack of marketability inherent in the transferred interests the parties disagree on the magnitude of those discounts they also disagree on the effect of disregarding paragraph we have set forth as appendixes a through d hereto comparisons based on materials prepared by respondent of the parties’ valuation positions for each of the gifts there appear to be no discrepancies between the information in those appendixes and petitioners’ computations of like amounts b law pertinent to our determination of the values of the gifts is sec_25_2512-1 gift_tax regs which provides that the value of property for federal gift_tax purposes is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts the willing buyer and willing seller are hypothetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the donor and the donee see eg 110_tc_530 the hypothetical willing buyer and the hypothetical willing seller are presumed to be dedicated to achieving the maximum economic advantage e g id c expert opinion sec_1 introduction the parties rely exclusively on expert testimony to establish the appropriate discounts to be applied in determining the fair market values of the gifts of lp units of course we are not bound by the opinion of any expert witness and we may accept or reject expert testimony in the exercise of our sound judgment 304_us_282 94_tc_193 because valuation necessarily involves an approximation the figure at which we arrive need not be directly traceable to specific testimony if it is within the range of values that may be properly derived from consideration of all the evidence e g peracchio v commissioner tcmemo_2003_280 petitioners’ expert petitioners called troy d ingham mr ingham as an expert witness to testify concerning the values of the gifts mr ingham is a vice president and director with management planning inc a business valuation firm he has been performing valuation services since he is a candidate for the american society of appraisers the court accepted mr ingham as an expert on business valuation and limited_partnership valuation and we received into evidence as his direct testimony four reports he had participated in preparing three of those reports express his opinions as to the fair_market_value of an lp unit on date date and date respectively the dates of the and gifts respectively in each report mr ingham gives his opinion alternatively regarding and disregarding the effect of paragraph mr ingham’s opinions are summarized in appendixes a through d petitioners offered mr ingham’s fourth report in rebuttal to respondent’s valuation expert witness’s testimony and that report expresses mr ingham’s opinion that some of respondent’s valuation expert witness’s conclusions are flawed respondent’s expert respondent called francis x burns mr burns as an expert witness to testify concerning the values of the gifts mr burns is a vice president of cra international inc an international consulting firm that provides business valuation services he is an accredited senior appraiser in business valuation within the american society of appraisers and a member of the institute of business appraisers he has been performing valuation services for more than years and he has testified as an expert in several valuation cases the court accepted mr burns as an expert in the valuation of business entities and partnerships and we received into evidence as his direct testimony the report he had prepared in that report he expresses his conclusions as to the fair market values of the gifts alternatively regarding and disregarding the effect of paragraph his opinions are summarized in appendixes a through d d discussion net asset value of partnership the parties agree on the numbers of dell shares the partnership held on the dates of the gifts they further agree that the value of those shares establishes the nav of the partnership on each of those dates they agree that the partnership’s nav was dollar_figure rounded on the date of the gift they disagree as to the partnership’s nav on each of the dates of the and gifts relying on mr ingham’s calculation of the closing values of a share of dell stock on the dates of those gifts petitioners argue that the partnership’s navs on those dates were dollar_figure and dollar_figure respectively relying on mr burns’s calculations of the averages of the high and low prices of a share of dell stock on those dates respondent argues that the partnership’s navs on those dates were dollar_figure and dollar_figure respectively sec_25_2512-2 gift_tax regs deals with the valuation of stocks and bonds for purposes of the gift_tax see sec_25_2512-2 gift_tax regs in pertinent part sec_25_2512-2 gift_tax regs provides in general if there is a market for stocks on a stock exchange in an over-the-counter market or otherwise the mean between the highest and lowest quoted selling prices on the date of the gift is the fair_market_value per share petitioners argue that because the gifts here being valued are gifts of partnership interests that do not trade in a public market the regulation is inapplicable moreover argue petitioners in determining his discount for lack of control mr ingham relied on data showing that shares of publicly held investment companies generally trade at a discount from nav determined by comparing the price of the company to its end-of- day nav we cannot dismiss the regulation as petitioners would have us do the starting point for valuing the gifts is determining the nav of the partnership which is defined exclusively by the value of shares of dell stock which mr ingham opines are traded over-the-counter the rules for valuing marketable shares of stock found in sec_25_2512-2 gift_tax regs are not gift-specific rules whose application makes no sense if it is only the value of the shares indirectly that is at issue and petitioners provide no authority for disregarding the rules to the contrary petitioners cite a case that supports a contrary view estate of cook v commissioner tcmemo_2001_170 annuity tables appropriate to value installment payoff of lottery ticket held by partnership notwithstanding marketability discount that might apply to valuation of partnership_interest affd 349_f3d_850 5th cir petitioners’ argument with respect to mr ingham’s methodology for determining a lack of control discount is equally unpersuasive data from the universe of trades of publicly held investment companies may well show that shares of those companies generally trade at a discount from nav determined at the end of the day but petitioners have failed to show that any statistical inference to be drawn from that data would be any different if an average of the highs and lows of the component securities were used to determine nav we shall rely on mr burns’s computations of dollar_figure and dollar_figure as the partnership’s navs on the dates of the and gifts respectively minority interest lack of control discount a introduction pursuant to the partnership_agreement a hypothetical buyer of an lp unit would have limited control of his investment for instance such a buyer would have no say in the partnership’s investment strategy and could not unilaterally recoup his investment by forcing the partnership either to redeem his unit or to undergo a complete_liquidation the parties agree that the hypothetical willing buyer of an lp unit would account for such lack of control by demanding a reduced price ie a price that is less than the unit’s pro_rata share of the partnership’s nav b comparison to closed-end investment funds both messrs ingham and burns apply minority interest discounts in valuing the gifts by reference to the prices of shares of publicly traded closed-end investment funds which typically trade at a discount relative to their share of fund nav by definitiondollar_figure the idea is that since by definition such shares enjoy a high degree of marketability those discounts must be attributable at least to some extent to a minority shareholder’s lack of control_over the investment fund the minority interest discounts applied by messrs ingham and burns in valuing the gifts are as follows table valuation expert gift gift gift mr ingham mr burns in determining those discounts both experts rely on samples of closed-end investment funds with investment portfolios comprising predominantly domestic equity securities viz shares we understand from the expert testimony of messrs ingham and burns that unlike a shareholder of an open-end fund and similar to a holder of a limited_partner interest in the partnership a shareholder of a closed-end fund cannot obtain the liquidation value of his investment ie his pro_rata share of the fund’s net asset value nav at will by tendering his shares to the fund for repurchase of common_stock each expert relies on three samples one for the date of each gift the valuation dates mr ingham’s sample sizes are and and mr burns’s are and for the first two valuation dates of the closed-end investment funds in each of the four sets of samples are the same for the third date are the same mr burns relies solely on general equity funds which contain a diversified portfolio of stocks across industries mr ingham includes in his samples seven specialized equity funds with investments in the healthcare petroleum and resources and banking industries mr ingham computes and relies on only the median discount for each of his samples mr burns computes not only the median discount for each of his samples but also the mean and interquartile mean discounts for eachdollar_figure the following table shows the results of each expert’s computations the following description of the terms mean median and interquartile mean is drawn from kaye freedman reference guide on statistics in reference manual on scientific evidence federal judicial center 2d ed mean and median are common descriptive statistics used to describe the central tendency ie the middle or expected value of a set of numerical data the mean commonly average is found by adding up all the numbers and dividing by how many there are by comparison the median is defined so that half the numbers are bigger than the median and half are smaller the mean takes account of all the data - it involves the total of all the numbers particularly with small data sets however a few unusually large or small observations may have too much influence on the mean the median is resistant to such outliers see the definition of the term outlier infra note the interquartile mean is the mean of the percent of the data points falling between the 25th and 75th percentiles like the median it is resistant to outliers also to remove the influence of outliers on the mean it may be recomputed disregarding outliers table valuation expert’s computation mr ingham median mr burns mean mr burns median mr burns interquartile mean gift gift gift mr ingham considers adjustments to his median discount figures to reflect what he describes as quantitative factors ie aggregate size of the partnership’s nav relative volatility of the partnership’s portfolio measures of return and yield but determines that those factors had an insignificant influence he considers qualitative factors ie the lack of diversification of the partnership’s portfolio the depth and quality of the partnership’s management the partnership’s income_tax status and he determines that b ased on all relevant factors including the fact that the partnership’s portfolio is neither well diversified nor professionally managed on a daily basis an investor or willing buyer of an lp unit would require a discount percent greater than the median discount he had determined table reflects his final_determination that the appropriate minority interest discounts are percent of the median discounts he determined mr burns relies on the interquartile mean discount although he considers a downward adjustment to reflect the large size of the limited_partner interest held by janelle as trustee and the influence that would give her over the general partners he rejects any adjustment as a point of conservatism we must determine the composition of the appropriate samples of closed-end investment funds ie whether mr ingham appropriately includes specialized funds the appropriate descriptive statistic to measure the central tendency of the samples and whether mr ingham’s adjustments to his sample medians are justified c discussion on cross-examination mr ingham agreed with counsel for respondent that the seven specialized equity funds that he had included in his samples of closed-end equity funds resembled the partnership only in that they were specialized in their investments indeed that was his reason for including them although he agreed that he could find no correlation between quantitative factors particular to the funds in his samples and the discounts at which those funds traded he further agreed that he had included no explanation in his report as to why he had included the specialized funds in his samples we have examined the data mr ingham presented with respect to discounts from nav for the seven specialized funds for the first valuation_date date and have determined that the discounts for that subset of his sample range from a minimum of percent to a maximum of percent with mean and median discounts of and percent respectively as compared to the range of discounts for the full sample to percent with mean and median discounts of and percent respectively both experts agree that general equity funds are sufficiently comparable to the partnership so that useful information as to an appropriate minority discount can be drawn from a sample of those funds they disagree as to whether useful information can be obtained by considering funds specializing in industries different from dell’s computer business mr burns believes that it cannot given that disagreement and the significant differences we found in comparing the range mean and median of the subset and the sample we are content to rely on the area of the experts’ agreement ie that a sample of general equity funds is reliable for purposes of determining an appropriate minority discount we shall construct samples for each valuation_date from the intersection of the experts’ data sets for that date ie the funds selected for both the first and second valuation dates and the funds selected for the third valuation_date mr ingham dealt with his concern for outlier sec_12 by relying on the median of each sample he is of the opinion that the median does not put any weight on outliers as the mean would in response to the court’s question as to whether he relied on the median because outliers caused a significant difference between the means and the medians in his samples he answered that he did outlier an observation that is far removed from the bulk of the data outliers may indicate faulty measurements and they may exert undue influence on summary statistics such as the mean kaye freedman supra pincite not know since he had not computed the mean mr burns computed the mean the median and the interquartile mean for each of his samples his approach to the problem of outliers appears to have been more thoughtful than mr ingham’s and we shall follow his lead and deal with the problem of outliers by relying on the interquartile mean of each sample we construct we shall also follow mr burns’s lead and make no adjustments to the averages so obtained simply put mr ingham has failed to convince us that lack of portfolio diversity and professional management justify an increased adjustment on account of lack of control of percent or indeed any adjustment at all in his report mr ingham concedes the partnership’s relatively simple investment portfolio negates lack of professional management nor can we see how lack of diversity could exacerbate lack of control since the partnership was on the valuation dates transparently the vehicle for holding shares of stock of a single well-known corporation mr ingham’s 10-percent adjustment based on all relevant factors is without sufficient analytical support to convince us that any adjustment should be made to the sample averages we obtain see 38_tc_357 an expert’s opinion is entitled to substantial weight only if it is supported by the facts d conclusion we determine minority interest discounts to be applied in valuing the gifts as follows gift table gift gift marketability discount a introduction the parties agree that to reflect the lack of a ready market for lp units or more pertinently assignee interests in the partnership an additional discount after applying the minority interest discounts should be applied to the partnership’s nav to determine the fair market values of the gifts such a discount is commonly referred to as marketability discount the experts differ sharply on two points the existence of a market for lp units and the weight that should be given various qualitative factors b mr ingham’s opinion to determine an appropriate marketability discount mr ingham looks at his and others’ studies of restricted_stock transactions which compare the private-market price of restricted shares of public companies ie shares that because they have not been registered with the securities_and_exchange_commission sec generally cannot be sold in the public market for a 2-year period with their coeval public market price mr ingham combines data from the restricted_stock approach with his analysis of the investment quality of the lp units to support a marketability discount of percent c mr burns’s opinion mr burns’s approach requires more explanation he also considers various studies of marketability discounts with respect to restricted_stock sales he looks at studies of the mean discount in two cases the median discount on sales of restricted_stock during three periods before from to and during and in the sec adopted rule c f_r sec imposing a year holding_period on the resale of restricted_stock in the sec adopted rule 144a c f_r sec 144a allowing institutional buyers to buy and sell restricted_stock in the sec amended rule c f_r sec reducing the required holding_period to year for the first period pre-1990 which mr burns characterizes as lack ing a resale market the average of the discounts for the studies he considered i sec_34 percent for the second period to the similar average i sec_22 percent and for the third period and it is percent he concludes based on the evolution of restricted_stock discounts there appear to be at least two factors that influence investors the limited access to a liquid market see c f_r sec d the required holding_period was shortened to year in see fed reg date and the required holding_period before the restricted_stock can be freely traded these factors suggest an explanation as to why average marketability discounts have decreased since the implementation of rule 144a and the amendment to rule 144a sic rule rule 144a allowed for institutional trading of restricted stocks the difference between average marketability discounts before and after rule 144a would appear to reflect the discount investors required for having virtually no secondary market in contrast the difference between average discounts found prior to and after is a logical result of the reduction in holding_period from two years to one year mr burns recognizes that the partnership is very different from the operating companies that are the subject of the restricted_stock studies he examined nevertheless he thinks that the changes in restricted_stock discounts over time evidenced by those studies are instructive with respect to the pricing decisions of investors holding securities that cannot readily be resold he starts with the premise that before sec rule 144a holders of restricted_stock had virtually no access to any secondary resale market and therefore demanded a discount percent being the average of the studies he examined to account for that lack of market access the promulgation of sec rule 144a he argues opened a resale market albeit a limited one and the average discount of the studies he examined for the period from to is pincite percent percentage points lower than the average discount he observed for the prior period before the promulgation of rule 144a he concludes that the difference is due to the availability of a resale market after put another way mr burns believes that percent is indicative of the charge that the buyer imposed on the seller of restricted_stock before to account for the buyer’s lack of access to a ready resale market mr burns concludes that the remaining percentage points of the average pre-1990 discount of percent are attributable to holding_period restrictions and factors unrelated to marketability he explains the effect of holding_period restrictions as follows legally mandated holding periods can be particularly onerous for investors when the restricted shares are subject_to extreme price volatility as is the case with many financially distressed companies he concludes for investment holding_companies such as the partnership -- those not hindered by legal holding periods nor subject_to the operating and financial risks of typical restricted shares -- the measure of discount based on restricted_stock research suggests a lack of marketability adjustment closer to percent that he explains is the incremental level of discounts that investors demanded before when the trading market became more liquid mr burns next turns his attention to the circumstances of the partnership he believes that there are factors particular to the partnership that must be considered in determining an appropriate marketability discount mr burns lists the following factors the failure to make distributions a nondiversified portfolio the restrictions on transferring lp units the dissolution provisions of the partnership_agreement and the liquidity of dell shares he considers the last two factors as increasing marketability he believes that the provisions of the partnership_agreement providing for the voluntary dissolution of the partnership and distribution of its assets on a pro_rata basis to its partners would benefit a limited_partner wishing to sell her interest he believes that a voluntary dissolution of the partnership would be of little detriment to the remaining partners who could reconstitute the partnership less the withdrawing partner who might agree to pay the costs attendant to dissolution and reconstitution and the dissolution would significantly benefit the withdrawing partner who would save the large discount to her proportional share of the partnership’s nav attendant to any assignment of her interest he notes that on each valuation_date the partnership’s portfolio consisted of only highly liquid marketable_securities viz dell shares these assets have an easily discernible value and can be sold quickly and easily mr burns concludes that a reasonable negotiation between a buyer and seller over the price of a limited_partner interest in the partnership would result in a price concession for lack of marketability in the range of to percent he starts with the notion that traditional studies of unregistered shares of public companies suggest a price concession of percent due to the lack of a ready market because of his belief that unlike restricted_stock a limited_partner interest in the partnership is not burdened by prescribed holding_period limitations on he adds the partnership owns a substantial block of dell stock however these shares represented less than of dell’s trading volume on the dates of valuation which suggests that the partnership’s shares could be readily absorbed by the market resale nor does it carry the business or financial risk associated with the typical issuer of private_placement shares he adds little for those factors he settles on a marketability discount of percent d discussion introduction the experts agree on the usefulness of restricted_stock studies in determining appropriate marketability discount for the gifts they further agree that no secondary market exists for lp units an lp unit cannot be marketed to the public or sold on a public exchange and an lp unit can be sold only in a private transaction they disagree principally on the likelihood of a private market among the partners for lp units mr ingham’s opinion mr ingham’s approach is relatively straightforward he believes that restricted shares of publicly held companies sell at a price below their publicly traded unrestricted counterparts because of the lack of access to a ready market due to sec rule he has sampled private transactions in the common stocks of actively_traded companies his sample shows median and mean discounts of and percent respectively for equities with access to public stock market liquidity in about two years he believes that these private_placement transactions are an appropriate starting point from which to measure the diminution in valuing arising from lack of marketability he adds the marketability discounts demanded by potential investors in privately held business interests with potentially very long holding periods should be much larger than for restricted shares with access to a ready market in years in particular with respect to the partnership he concludes that the willing buyer of a limited_partner interest has no real prospects of being able to sell the interest in the public market at the full freely traded value at any time and there is virtually no ready market for interests in the partnership he appears to dismiss altogether the possibility of a private sale of lp units further there is no market for a limited_partnership unit in the partnership there have never been any purchases or sales of partnership limited_partnership units sales of partnership units are restricted by the agreement a buyer has no assurance as well of being admitted as a substitute partner as such admission requires the consent of all the partners he concludes considering all relevant factors i believe that the discount for lack of marketability should be at least emphasis added he settles for a 35-percent discount for lack of marketability in determining the value of an lp unit respondent observes about mr ingham’s analysis if mr ingham’s assumptions about the absence of a market for lp units are accepted then the conclusion is unavoidable that the value of limited_partnership interests in the partnership is virtually zero or that they cannot be valued at all respondent criticizes mr ingham for being arbitrary in stopping pincite percent when his analysis would seem to lead to the conclusion that since he believes that an lp unit cannot be sold the appropriate discount for lack of marketability should be percent respondent has a point mr ingham’s analysis is predicated on the assumption that he can extrapolate the marketability discount appropriate to an lp unit from the typical discount found by him with respect to a sample of sales of restricted_stock barred from resale in a ready market for years the obstacle he must overcome is his belief that there is not now nor will there ever be a ready market indeed any market for lp units if we are to assume as he would have us do that the size of the marketability discount is a function of the length of time that a holder of an interest in a business is barred access to a ready market then mr ingham has not persuaded us that his stopping point percent is anything but a guess he does not build from his observed sample median and mean discounts of and percent respectively to hi sec_35 percent conclusion by quantitative means he considers the investment quality of the lp units concluding that the lack of public information about the partnership is a detriment that is mitigated somewhat by the transparency of the partnership since its only assets are shares of dell stock he takes into account that there is no market for lp units and an investor wishing to acquire dell shares could do so outside of the partnership without encountering the various restrictions attaching to a partnership_interest without any further analysis he concludes as stated supra considering all relevant factors the discount for lack of marketability should be at least percent given his assumptions that there is virtually no ready market for lp units and the size of any marketability discount is a function of the length of time that a holder of an interest in a business is barred access to a ready market it would seem that he could only draw the conclusion that an lp interest is simply not salable which is not the conclusion that he draws we do not reject per se mr ingham’s reliance on restricted_stock studies we simply lack confidence in the result he reaches given the assumptions he makes we need not rely on the unsupported opinion of an expert witness see casey v commissioner t c pincite mr burns’s opinion mr burns looks at the marketability discount as comprising principally two components a market access liquidity component and a holding_period component we assume that petitioner’s expert mr ingham accepts that division since in his rebuttal report he states mr burns concluded correctly that private_placement discounts have declined because of relaxations for institutional trading and reductions in a clue to his settling on percent may be contained in a reference in his direct testimony to a group of restricted_stock studies which he describes as having a range of observed discounts from to percent and an observed clustering of discounts between and we have computed the group’s mean and median discounts to be dollar_figure and percent respectively the data set is skewed to the left with more extreme measurements among the lower percentages which indicates that the median is the preferred measure of central tendency mr ingham does not explain what further significance he attaches to his clustering observation required holding periods under rule emphasis added mr burns pegs pincite percent the difference in private_placement discounts between a period in which holders of restricted_stock had no access to a ready market and could only dispose_of their restricted_stock in private transactions and a period in which certain holders of restricted_stock were allowed limited access to a ready marketdollar_figure he concludes that difference would appear to reflect the discount investors required for having virtually no secondary market that difference suggests to mr burns the market access component of the marketability discount appropriate to an lp unit ie the price concession that a buyer of an lp unit would demand to reflect that the unit could only be liquidated in a private transaction mr burns recognizes that factors particular to the partnership such as the restrictions on transferring lp units might elicit an additional discount and on the basis of those factors and the discounts suggested by his empirical research studies he settles on a marketability discount of percent he makes little if any adjustment on account of holding_period restrictions he notes that the partners can agree to dissolve the partnership and although he did not determine the likelihood of a dissolution he testified that so long as the in his rebuttal testimony mr ingham criticizes mr burns for referring in a portion of his testimony to a reduction in average marketability discounts rather than a reduction in private_placement discounts it is clear to us that mr burns is referring to the average of his summary of marketability discount studies based on restricted_stock sales we see no ambiguity or error partnership continued to hold only shares of dell stock which he characterizes as having an easily discernible value he could not envision an economic reason why the partnership would not be willing to let somebody be bought out because the remaining partners would be holding the same proportion of assets the same type of assets after the buyout indeed given the significant minority interest and marketability discounts from an lp unit’s proportional share of the partnership’s nav that each expert would apply in valuing the gifts it would appear to be in the economic_interest of both any limited_partner not under the economic necessity to do so but wishing to make an impermissible assignment of lp units and the remaining partners to strike a deal at some price between the discounted value of the units and the dollar value of the units’ proportional share of the partnership’s nav the wishing-to- assign partner would get more than she would get in the admittedly thin market for private transactions and the dollar value of each remaining partner’s share of the partnership’s nav would increasedollar_figure so long as the partnership’s assets remain thus for instance assume that a hypothetical limited_partnership organized under an agreement identical to the partnership’s has one general and four limited partners all sharing equally in profits and losses an nav of dollar_figure and because of minority interest and marketability discounts no impermissible assignment of a limited_partner interest could be made for a price greater than percent of the interest’s share of nav if a limited_partner with bargaining power and wishing to dispose_of her 20-percent interest and the limited_partnership were to settle on a redemption price of dollar_figure for her interest she would receive dollar_figure more than she could receive on an impermissible assignment the limited partnership’s remaining nav would be dollar_figure continued highly liquid as they were on each of the valuation dates the remaining partners would appear to bear little or no economic risk in agreeing to a redemption or similar transaction to accommodate a wishing-to-assign partner a transaction of the type described would if petitioners’ proposed discounts are to be credited increase the wealth of the family members post hoc while such a transaction is perhaps inconsistent with the stated purpose of the partnership to preserve family assets the provision in the partnership_agreement allowing for the consensual dissolution of the partnership convinces us that preservation of family assets is not an unyielding purpose we think that mr burns was correct to take into account the prospect of such a dissolution of the partnership as a significant factor in the private market for lp units and we think that the economic self-interest of the partnership more precisely any remaining partners must be considered in determining any marketability discount we agree with mr burns that the holding_period component of the marketability discount is of little if any influence heredollar_figure continued and each of the four remaining partners’ share of that nav would increase by dollar_figure from dollar_figure to dollar_figure of course we cannot say where between dollar_figure and dollar_figure the redemption price would settle but putting transaction costs aside it would be in the economic_interest of both the withdrawing partner and the remaining partners to have it settle somewhere in between we are mindful of one of respondent’s expert’s professor kleinberger’s testimony that nobody at arm’s length would get into this deal meaning the partnership and the implication to be drawn from that testimony that it would be hard to market an interest in the partnership professor kleinberger continued conclusion mr burns has persuaded us that a hypothetical purchaser of an lp unit would demand and get a price concession to reflect the market access component of the marketability discount but would get little if any price concession to reflect the holding_period component of that discount on the record before us and considering the expert testimony presented we cannot determine any better estimate of an appropriate marketability discount than mr burns’s estimate percent and we find accordingly paragraph since we have determined to disregard paragraph in determining the values of the gifts we need not address the parties’ differences with respect to its effects on those valuesdollar_figure continued however was not called as an expert on valuation he did not offer any opinion as to the value of an existing lp unit and although we are unpersuaded by one of petitioners’ expert’s mr ingham’s opinion as to an appropriate marketability discount he stopped pincite percent we note in passing that when asked to determine the fair market values of the gifts disregarding the impact of paragraph the parties’ experts took different approaches mr burns simply disregarded the additional discount on account of paragraph that he had applied sequentially after applying the minority interest and marketability discounts that he thought appropriate see infra appendixes a-d mr ingham added an amount to what he had determined to be the freely traded value of an lp unit ie the unit’s proportional share of the partnership’s nav minus his calculation of the appropriate minority interest discount see infra appendixes a-d final portion mr ingham’s computation -- effect of par we fail to see the logic of mr ingham’s approach since he did not take into account paragraph in determining the freely traded value of an lp unit he is adding back an amount to show his disregard of a provision par that he had not taken into continued v conclusion on the premises stated we calculate the fair market values of the gifts as follows table date of gift f b o i in trust in trust in trust dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number net asset value gift interest pro_rata portion of net asset value discount for lack of control and respectively discount for lack of marketability fair_market_value we find accordingly except that on the basis of respondent’s position on brief that the amount of the gift is dollar_figure we find that the total amount of that gift is that amount decision will be entered under rule continued account if for instance the minority interest discount is set to zero mr ingham’s approach would increase the freely traded value of an lp unit to an amount greater than its proportional share of the partnership’s nav a result that we do not think he would support appendix a comparison of valuation experts’ computations gift of big_number limited_partnership units f b o i -date units outstanding units transferred percentage of outstanding units transferred big_number big_number net asset value nav nav proportional to gift petitioners’ expert mr ingham respondent’s expert mr burns total dollar_figure per unit dollar_figure total big_number per unit dollar_figure dollar_figure dollar_figure big_number dollar_figure computations of fair_market_value fmv --restrictions contained in paragraph of partnership_agreement par taken into account minority discount mr ingham--14 mr burns--11 freely traded value marketability discount mr ingham--35 mr burns--12 subtotal par discount mr ingham--not separately_stated mr burns--16 fmv--par taken into account total discounts total discounts as percentage of nav big_number -- big_number big_number -- dollar_figure -- -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- -- dollar_figure dollar_figure -- big_number big_number dollar_figure -- -- big_number big_number dollar_figure -- -- big_number -- big_number big_number dollar_figure dollar_figure computations of fmv--par disregarded dollar_figure big_number fmv above--par taken into account mr ingham--add premium mr burns--add back discount -- fmv--par disregarded dollar_figure total discounts dollar_figure total discounts as percentage of nav dollar_figure dollar_figure -- dollar_figure dollar_figure big_number -- big_number big_number big_number dollar_figure -- dollar_figure dollar_figure dollar_figure mr ingham’s computation--effect of par total per unit dollar_figure big_number freely traded value add premium adjusted freely traded value subtract marketability discount big_number fmv--par disregarded big_number fmv--par taken into account net increase in fmv-- par disregarded big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appendix b gift of big_number limited_partnership units f b o the children-date comparison of valuation experts’ computations units outstanding units transferred percentage of outstanding units transferred big_number big_number net asset value nav nav proportional to gift petitioners’ expert mr ingham respondent’s expert mr burns total dollar_figure per unit dollar_figure total big_number per unit dollar_figure dollar_figure dollar_figure big_number dollar_figure computations of fair_market_value fmv --restrictions contained in paragraph of partnership_agreement par taken into account minority discount mr ingham--14 mr burns--11 freely traded value marketability discount mr ingham--35 mr burns--12 subtotal par discount mr ingham--not separately_stated mr burns--16 fmv--par taken into account total discounts total discounts as percentage of nav big_number -- -- dollar_figure big_number -- big_number big_number dollar_figure -- big_number -- dollar_figure -- dollar_figure -- big_number big_number dollar_figure -- -- -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure -- big_number -- big_number big_number dollar_figure dollar_figure computations of fmv--par disregarded fmv above--par taken into account dollar_figure mr ingham--add premium big_number mr burns--add back discount -- fmv--par disregarded dollar_figure total discounts dollar_figure total discounts as percentage of nav dollar_figure dollar_figure -- dollar_figure dollar_figure big_number -- big_number big_number big_number dollar_figure -- dollar_figure dollar_figure dollar_figure mr ingham’s computation--effect of par total per unit dollar_figure freely traded value add premium big_number adjusted freely traded value big_number subtract marketability discount fmv--par disregarded fmv--par taken into account net increase in fmv-- par disregarded big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appendix c gift of limited_partnership units f b o the children-date comparison of valuation experts’ computations units outstanding units transferred percentage of outstanding units transferred dollar_figure petitioners’ expert mr ingham respondent’s expert mr burns net asset value nav nav proportional to gift total dollar_figure per unit dollar_figure total big_number per unit dollar_figure dollar_figure dollar_figure big_number dollar_figure computations of fair_market_value fmv --restrictions contained in paragraph of partnership_agreement par taken into account minority discount mr ingham--16 mr burns--13 freely traded value marketability discount mr ingham--35 mr burns--12 subtotal par discount mr ingham--not separately_stated mr burns--16 fmv--para taken into account total discounts total discounts as percentage of nav big_number -- big_number big_number -- dollar_figure -- -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- -- dollar_figure dollar_figure -- big_number big_number dollar_figure -- -- big_number big_number dollar_figure -- -- big_number -- big_number big_number dollar_figure dollar_figure computations of fmv--par disregarded fmv above--par taken into account mr ingham--add premium mr burns--add back discount fmv--par disregarded total discounts total discounts as percentage of nav dollar_figure big_number -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure big_number -- big_number big_number big_number dollar_figure -- dollar_figure dollar_figure dollar_figure mr ingham’s computation--effect of par total per unit dollar_figure big_number freely traded value add premium adjusted freely traded value subtract marketability discount fmv--par disregarded fmv--par taken into account net increase in fmv-- par disregarded big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure appendix d gift of limited_partnership units f b o the children-date comparison of valuation experts’ computations units outstanding units transferred percentage of outstanding units transferred dollar_figure petitioners’ expert mr ingham respondent’s expert mr burns net asset value nav nav proportional to gift total dollar_figure per unit dollar_figure total big_number per unit dollar_figure dollar_figure dollar_figure big_number dollar_figure computations of fair_market_value fmv --restrictions contained in paragraph of partnership_agreement par taken into account minority discount mr ingham--10 mr burns--5 freely traded value marketability discount mr ingham--35 mr burns--12 subtotal par discount mr ingham--not separately_stated mr burns--17 fmv--par taken into account total discounts total discounts as percentage of nav big_number -- big_number big_number -- dollar_figure -- -- dollar_figure dollar_figure -- dollar_figure -- dollar_figure -- -- dollar_figure dollar_figure -- big_number big_number dollar_figure -- -- big_number big_number dollar_figure -- -- big_number -- big_number big_number dollar_figure dollar_figure computations of fmv--par disregarded fmv above--par taken into account mr ingham--add premium mr burns--add back discount fmv--par disregarded total discounts total discounts as percentage of nav dollar_figure big_number -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure big_number -- big_number big_number big_number dollar_figure -- dollar_figure dollar_figure dollar_figure mr ingham’s computation--effect of par total per unit freely traded value add premium adjusted freely traded value subtract marketability discount fmv--par disregarded fmv--par taken into account net increase in fmv-- par disregarded dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
